By JUDGE ROBERT K. WOLTZ
For the reasons set out in the brief of the Defendant School Board members, Superintendent of Schools, School Principal and Vice-Principal, their Plea of Sovereign Immunity and Public Servant Immunity is sustained. I am satisfied that a county school board is not a "state agency" under the Virginia Tort Claims Act and consequently its Superintendent, Principal and Vice-Principal are not officers, employees or agents of such an agency. With particular reference to the Defendant Vice-Principal, just as the Principal was found to be the "counterpart" of the Superintendent of Schools in Banks v. Sellers, 224 Va. 168 (1982), so I find the Vice-Principal to be the "counterpart" of the Principal.
From what has been said above, the demurrer of the Commonwealth to the Motion for Judgment, the demurrer being based on the concept that the local School Board is not a "state agency" within the meaning of the Act is sustained.
As a consequence of the foregoing, the Commonwealth, the School Board and its members, the Superintendent of Schools, the Principal and Vice-Principal of the school are dismissed as parties Defendant.